DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/21/2021 has been entered. Claims 1-19 remain pending in the application. Applicant’s amendments to the drawings and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/03/2020. The applicant’s amendments to the claims have overcome the 35 U.S.C 112 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moody et al. (“Variance Estimation for Myocardial Blood Flow by Dynamic PET”, cited in the Applicant’s 07/27/2018 IDS; hereinafter Moody) in the view of Castellaro et al. (“A Variational Bayesian Inference Method for Parametric Imaging of PET Data”, hereinafter Castellaro).

Regarding claim 1, Moody teaches A method comprising: fitting a Bayesian framework myocardial blood flow (MBF) model to each of a plurality of verified positron emission 
However, Moody fails to explicitly teach a Bayesian framework, wherein the at least one MBF parameter value includes a probability distribution.
Castellaro teaches a Bayesian framework (Introduction, Material and Methods, Theoretical framework of Variational Bayes), wherein the at least one MBF parameter value includes a probability distribution (Material and Methods, Theoretical framework of Variational Bayes).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Moody to incorporate the teachings of Castellaro to provide a Bayesian framework, wherein the at least one MBF parameter value 

Regarding claim 2, Moody teaches The method of claim 1, further comprising applying motion correction to  image data from the scanning to provide a motion corrected image data, in response to determining that the patient MBF parameter value is unreliable (page 234, PET Imaging paragraph and page 2351, study limitations).

Regarding claim 3, Moody teaches The method of claim 1, further comprising, computing an updated patient MBF parameter value and an updated patient MBF CV value based on the motion corrected image data (page 2351, study limitations); and determining that the updated patient MBF parameter value is unreliable in response to determining that the updated patient MBF CV value is greater than the MBF variation threshold CV value (page 2351, study limitations).

Regarding claim 4, Moody teaches The method of claim 1, wherein the patient MBF parameter value represents an exchange rate of a tracer material from blood to a tissue compartment, the patient MBF CV value represents a coefficient of variation of the exchange rate, and the MBF threshold CV value is a based on a distribution of the coefficient of variation of the exchange rates for the plurality of verified PET image datasets (pages 2345, MBF Quantification and Results A. Accuracy of Analytical MBF Variance).

Regarding claim 5, Moody teaches The method of claim 4, wherein the MBF threshold CV value is a mean of the coefficient of variation of the exchange rates for the plurality of verified PET image datasets plus about two times a standard deviation of the coefficient of variation of the exchange rates for the plurality of verified PET image datasets (pages 2345- 2346 and 2347, Results A. Accuracy of Analytical MBF Variance and Discussion).

Regarding claim 6, Moody teaches A method comprising: scanning a patient with a positron emission tomography (PET) scanner (page 2344, PET Imaging); computing a patient myocardial blood flow (MBF) parameter value and a patient MBF coefficient of variation (CV) value based on the scanning (page 2345, C. MBF Quantification); comparing the patient MBF  CV value to an MBF threshold CV value generated using a Bayesian framework fitting model; and determining that the patient MBF parameter value is unreliable in response to determining that the patient MBF CV value is greater than the MBF threshold CV value (page 2347, left column, discussion, and figures 7(b) and 8(b)).
However, Moody fails to explicitly teach a CV value generated using a Bayesian framework fitting model.
Castellaro teaches a CV value generated using a Bayesian framework fitting model (Material and Methods, The performance of VB and WNLLS).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Moody to incorporate the teachings of Castellaro to provide a CV value generated using a Bayesian framework fitting model. This modification will offer the ability to estimate uncertainties of parameters in a model, therefore, it increases the accuracy in deciding if the MBF estimated value is reliable or not.

Regarding claim 7, Moody teaches The method of claim 6, wherein the MBF variation threshold is provided by: accessing a plurality of verified PET image datasets (page 2345, PET Imaging); fitting an MBF model to each of the plurality of verified PET image datasets (page 2345, left column, C. MBF Quantification and figure 6), to determine at least one MBF parameter value and at least one CV value for each respective one of the plurality of PET image datasets (page 2345, C. MBF Quantification); determining a distribution of the CV value among the plurality of datasets (page 2349, figure 7, (b) the distribution of the coefficient of variation of 82 RB MBF); determining an MBF threshold CV value for the at least one MBF parameter based on the distribution (page 2347, Discussion).

Regarding claim 8, Moody teaches the method of claim 6, further comprising applying motion correction to 

Regarding claim 9, Moody teaches The method of claim 6, further comprising, computing an updated patient MBF parameter value and an updated patient MBF value based on the motion corrected image data (page 2351, study limitations); and determining that the updated patient MBF parameter value is unreliable in response to determining that the updated patient MBF CV value is greater than the MBF threshold CV value (page 2351, study limitations).

Regarding claim 10, Moody teaches The method of claim 6, wherein the at least one MBF parameter represents an exchange rate of a tracer material from blood to a tissue compartment, the CV value represents a coefficient of variation of the exchange rate (pages 2345, MBF Quantification and Results A. Accuracy of Analytical MBF Variance), and the MBF threshold CV value is based on a distribution of the coefficient of variation of the exchange rates for the plurality of verified PET image datasets (pages 2345, MBF Quantification and Results A. Accuracy of Analytical MBF Variance).

Regarding claim 11, Moody teaches The method of claim 10, wherein the MBF threshold CV value is a mean of the coefficient of variation of the exchange rates for the plurality of verified PET image datasets plus about two times a standard deviation of the coefficient of variation of the exchange rates for the plurality of verified PET image datasets (pages 2345- 2346 and 2347, Results A. Accuracy of Analytical MBF Variance and Discussion).

Regarding claim 12, Moody teaches all of the elements of the current invention stated above except the fitting of a Bayesian model to data from the scanning.
Castellaro teaches fitting of a Bayesian model to data from the scanning (Introduction, Material and Methods, Theoretical framework of Variational Bayes).
 It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Moody to incorporate the teachings of Castellaro to provide fitting of a Bayesian model to data from the scanning. This modification will offer the ability to estimate uncertainties of parameters in a model, therefore, it increases the accuracy in deciding if the MBF estimation is reliable or not.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moody et al. (“Variance Estimation for Myocardial Blood Flow by Dynamic PET”, cited in the Applicant’s 07/27/2018 IDS; hereinafter Moody) in the view of Castellaro et al. (“A Variational Bayesian Inference Method for Parametric Imaging of PET Data”, hereinafter Castellaro) and in the view of Anderson et al. (US Pub No. US2016/0242718, hereinafter Anderson).

Regarding claim 13, Moody teaches A system comprising: a scanner capable of detecting activity of a tracer in a patient (page 2344, right column, PET Imaging); a processor communicatively coupled to the scanner (page 2345, MBF Quantification paragraph); and a non-transitory, machine readable storage medium storing instructions and data, wherein: the data comprise a myocardial blood flow (MBF) threshold coefficient of variation (CV) value (page 2346, clinical MBF Variance paragraph); and Page 15 wherein  the processor is configured to receive data from scanning a patient using the scanner (page 2345, MBF Quantification); compute a patient MBF parameter value and a patient MBF CV value of the patient based on the scanning using a Bayesian model fit; compare the patient MBF variation CV value to the MBF variation threshold CV value; and determine that the patient MBF parameter value is unreliable in response to determining that the patient MBF CV value is greater than the MBF threshold CV value (page 2347, left column, discussion, and figures 7(b) and 8(b)).
However, Moody fails to explicitly teach a non-transitory, machine readable storage medium storing instructions and data. A Bayesian model fit.
Castellaro teaches A Bayesian model fit (Introduction, Material and Methods.
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Moody to incorporate the teachings of Castellaro to provide a Bayesian model fit. This modification will offer the ability to estimate uncertainties of parameters in a model, therefore, it increases the accuracy in deciding if the MBF estimation is reliable or not.
However, Moody in the view of Castellaro fail to teach a non-transitory, machine readable storage medium storing instructions and data.
Anderson teaches a non-transitory, machine readable storage medium storing instructions and data (see paragraph 0238).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Moody in the view of Castellaro to incorporate the teachings of Anderson to provide a non-transitory, machine readable storage medium storing instructions and data. This modification will enable the processor to access the memory and execute the stored instructions and data.  

Regarding claim 14, Moody teaches The system of claim 13, wherein the processor is further configured to generate the MBF threshold CV value by (page 2345, MBF Quantification): accessing a plurality of verified positron emission tomography (PET) image datasets (page 2345, left column, MBF Quantification); fitting a 

Regarding claim 15, Moody teaches The system of claim 14, wherein the at least one MBF parameter represents an exchange rate of a tracer material from blood to a tissue compartment, the CV value represents a coefficient of variation of the exchange rate, and the MBF threshold CV value is based on a distribution of the coefficient of variation of the exchange rates for the plurality of verified PET image datasets (pages 2345, MBF Quantification and Results A. Accuracy of Analytical MBF Variance).

Regarding claim 16, Moody teaches The system of claim 15, wherein the MBF threshold CV value is a mean of the coefficient of variation of the exchange rates for the plurality of verified PET image datasets plus about two times a standard deviation of the coefficient of variation of the exchange rates for the plurality of verified PET image datasets (pages 2345- 2346 and 2347, Results A. Accuracy of Analytical MBF Variance and Discussion).

Regarding claim 17, Moody teaches The system of claim 13, wherein the processor is further configured to apply motion correction to an-image data from the scanning to provide a motion corrected image data, in response to determining that the patient MBF parameter value is unreliable  (page 2344, PET Imaging paragraph and page 2351, Study limitation).

Regarding claim 18, Moody teaches The system of claim 13, wherein th

Regarding claim 19, Moody teaches all the elements of the current invention as stated above except the fitting of a Bayesian model to data from scanning.
Castellaro teaches fitting of a Bayesian model to data from scanning (Material and Methods)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Moody to incorporate the teachings of Castellaro to provide fitting of a Bayesian model to data from scanning. This modification will offer the ability to estimate uncertainties of parameters in a model, therefore, it increases the accuracy in deciding if the MBF estimation is reliable or not.
Response to Arguments
Applicant’s arguments, see remarks page 8, filed on 01/21/2021, with respect to drawings and the claims have been fully considered and are persuasive.  The objection of drawings and the claims has been withdrawn. 
Applicant’s arguments, see remarks page 8, filed on 01/21/2021, with respect to the claims rejection under 35 U.S.C 112 have been fully considered and are persuasive.  The 35 U.S.C 122 rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793